Citation Nr: 1205299	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-37 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hand disability, manifested by right hand swelling.

3.  Entitlement to service connection for left hand disability, manifested by left hand swelling.

4.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for cut off right ear.

7.  Entitlement to service connection for strain/sprain of the left knee.

8.  Entitlement to service connection for strain/sprain of the right knee.

9.  Entitlement to service connection for strain/sprain of the lumbar spine.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision, issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied entitlement to service connection for PTSD, right hand swelling, left hand swelling, residuals of a CVA, claimed as a stroke, arthritis, cut off right ear, strain/sprain of the left knee, strain/sprain of the right knee, strain/sprain of the lumbar spine, bilateral hearing loss, tinnitus and TDIU.

The Veteran has claimed entitlement to service connection for PTSD; however, his claim is deemed to encompass a psychiatric disability regardless of how diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the RO.


REMAND

The Veteran indicated, on his November 2008 substantive Appeal Form 9, that he wished to have a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In a written form attached to his Form 9, the Veteran noted that his first choice was a hearing in front of a decision review officer at the RO (DRO hearing) and his second choice was a Travel Board hearing (hearing before the Board at the RO).  A handwritten note on a December 2009 letter to the Veteran scheduling him for his DRO hearing reflects that the Veteran's attorney had canceled this hearing.  This note was apparently written by a VA employee.  

In an October 2010 letter, the Veteran's attorney indicated that, if the Veteran had not been scheduled for a DRO hearing, that the Veteran first wanted to be scheduled for a DRO hearing, and if he had already had a DRO hearing, that the Veteran should be scheduled for a Travel Board hearing.  A handwritten note on this letter erroneously stated that the Veteran had already had a DRO hearing, even though his DRO hearing had been canceled by this attorney.  Nevertheless, the Veteran was scheduled for a Travel Board hearing in November 2011.  The Veteran did not report for the hearing and has not provided good cause for his failure to appear.  

The request for a DRO hearing; however, remains pending.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In August 2010 the Veteran was provided an examination for PTSD.  The examiner concluded that the Veteran did not meet the criteria for that diagnosis and provided an Axis I diagnosis of alcohol dependence in remission.  

The examiner did not report any consideration of VA outpatient treatment records showing findings of anxiety disorder and PTSD.  At an April 2008 VA psychology consultation the Veteran reported sleep and anxiety problems and that he had flashbacks to combat in Vietnam.  He reported being hypervigilent, and was frightened by loud noises.  This examiner diagnosed anxiety disorder, not otherwise specified, and rule out PTSD and a cognitive disorder, not otherwise specified.  Another April 2008 VA medical record reflects a diagnosis of depression.  VA medical records show that in May 2008, the Veteran was diagnosed as having anxiety disorder, not otherwise specified, and PTSD by a Physician's Assistant.  

The reports of anxiety disorder in the context of complaints of stressors related to service suggest that there may be a psychiatric disability other than PTSD that is related to service.  Accordingly, further examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disability is related to service.  For purposes of this claim, a current psychiatric disability means any disability shown since June 27, 2005.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

If there are relevant records in Virtual VA, these should be made available to the examiner or their contents should be summarized and provided to the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability is related to a disease or injury in service.  

The examiner should specifically note whether such disability is related to combat stressors or the reported incident in which the Veteran witnessed soldiers executing Vietnamese villagers.

If the Veteran has current PTSD, the examiner should comment on whether the disorder is a result of his fear of hostile enemy or terrorist activity in Vietnam.

If the Veteran does not meet the criteria for the diagnosis of PTSD, the examiner should specify the criteria that are not met.

The examiner should also discuss whether the Veteran's alcohol abuse disability was caused, or aggravated, by a psychiatric disability.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Afford the Veteran an opportunity for a DRO hearing.
 
3.  If any benefit on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



